Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler (US 8,813,780) in view of Kobayashi (US 2006/0151505).
In re claim 7, Scheffler discloses a grounds maintenance vehicle (100), comprising: a frame; and a low-profile liquid storage tank (10) attached to the frame and defining an interior volume, the tank comprising: an interior upper surface defining an access port (18) into the interior volume, the interior volume defining a first portion proximate the access port and a second portion deeper than the first portion, the second portion spaced-apart from the access port as shown in Figures 3-4; and an interior lower surface, but does not disclose comprising a fluid impingement portion positioned vertically below the access port in the first portion of the interior volume, the impingement portion comprising two or more undulations formed in or on the lower surface of the tank. Kobayashi, however, does disclose a low-profile liquid storage tank (10) defining an interior volume, the tank comprising: an interior upper surface defining 
In re claim 8, Kobayashi further discloses wherein the two or more undulations are integrally formed with the lower surface as shown in Figure 2.  
In re claim 10, Kobayashi further discloses wherein each of the two or more undulations comprises an elongate rib extending along, and protruding from, the lower surface as shown in Figure 2.  
In re claim 11, Kobayashi further discloses wherein the ribs are parallel to one another.  
In re claim 12, Scheffler and Kobayashi disclose the vehicle of claim 10, wherein the ribs each present a flat surface toward the access port, but does not disclose a convex surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Scheffler and Kobayashi such that they comprised rounded (convex) surfaces to make it easier to mold/release from the mold.
In re claim 13, Kobayashi further discloses wherein the ribs each present a peak toward the access port as shown in Figure 2.  

  In re claim 16, Scheffler further discloses wherein the access port (18) defines an external rim as shown in Figure 2, and appears to disclose wherein a distance measured from a most distal point on the external rim orthogonal to the lower surface is 150 millimeters or less but does not specifically 150 millimeters or less.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance of Scheffler and Kobayashi such that it comprised 150 millimeters or less so as to not interfere with the operator by being too high.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffler and Kobayashi in view of Scheffler (US 8,813,780).
In re claim 14, Kobayashi further discloses wherein the tank comprises injection molded plastic but does not disclose roto-molded plastic. Scheffler, however, does disclose a fuel tank for a lawnmower that can be made by injection molding or rotational molding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Scheffler and .

Allowable Subject Matter
Claim 23 allowed and Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the impingement portion defines a serpentine shape when viewed in cross section” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Claims 24-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein at least one of the two or more undulations defines: a convex cross-sectional profile, a saw-tooth cross-sectional profile, a concave cross-sectional profile, and a serpentine cross-sectional profile” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Kobayashi does not teach that the ribs provide any fluid impingement functionality. The Examiner notes, however, that the intended use of a rib or undulation does not need to be disclosed if it still provides the desired function. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611       


/TONY H WINNER/Primary Examiner, Art Unit 3611